As filed with the Securities and Exchange Commission on May 6, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ARRHYTHMIA RESEARCH TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 72-0925679 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 25 Sawyer Passway, Fitchburg, MA 01420; (978) 345-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) ARRHYTHMIA RESEARCH TECHNOLOGY, INC. 2 (Full Title of the Plan) David A.
